The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7, 10 to 13, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Busch et al. in view of Silikopon EF data sheet.
	The teachings in Busch et al., and how they relate to the claims, have been noted in previous office actions. 
	To summarize, Busch et al. teach branched epoxysiloxanes that also contain oxyalkylene ether groups.  See the siloxane in paragraphs 30 and on, as well as the preferred a and b values found in paragraphs 70 to 73.  When b in Busch et al. is any value other than 0 this corresponds to the claimed T unit and meets claimed “c”.  The range of a in Busch et al. overlaps to a significant degree with the claimed range of “b” such that the skilled artisan would have found a value within the claimed range obvious.  In short, the siloxane in paragraph 30 is generic to, and embraces, the specific siloxane of Formula (I).  
	More specifically, the siloxane of Busch et al. requires an epoxy group and an oxyalkylene ether group both of which are choices for R2.  See paragraphs 33 and on.  Note from the formula in paragraph 30 that R2 can be present on the terminal groups such that the epoxy and the polyoxyalkylene ether radicals can be present on the M’ groups.  
	With this in mind note that the repeating “a” unit which corresponds to the claim-ed D group can be substituted by alkyl radicals.  There is no requirement that the “a” unit contain either the epoxy or the polyoxyalkylene groups.  Thus one having ordinary skill in the art would have found the selection of a siloxane having only hydrocarbon radicals attached to the D unit to have been obvious.
	For instance, consider the siloxane on the top of page 5.  This shows M units containing epoxy and polyether units.  While this also shows D units having such groups the Examiner notes that this is not required and that these units can in fact be dimethyl siloxane units.  Given this and the fact that up to 10 T or branching units can be present, the skilled artisan would have found a siloxane as in Formula (I) obvious. 
	While Busch et al. do not specifically teach a viscosity range as claimed, the sil-oxanes in Busch et al. embrace ones that will necessarily fall within this claimed range.  Viscosity is dependent upon the total number of Si atoms, the organic groups attached thereto and the degree of branching.  Adjusting these factors to arrive at a viscosity as claimed would have been well within the skill of the ordinary artisan during routine experimentation of the teachings in Busch et al.  Note that the viscosity of the siloxane therein will have a direct effect on the viscosity of the final coating composition such that the skilled artisan would have been motivated to adjust the viscosity to optimize and/or adjust the flow and coatability of the final product.
	In this manner both the Formula (I) and the viscosity requirement are rendered obvious.
	Busch et al. teach in paragraphs 77 and 78 that the epoxysiloxanes therein can be added to coatings, particularly organopolysiloxanes that have epoxy groups.  Para-graph 18 teaches benefits of the addition of this polysiloxane including improved slip and release properties.  This differs from that claimed in that it does not specifically teach a film forming alkoxysilyl containing polymer in combination with at least one catalyst.
	Applicants’ admit in their species election that Silikopon EF meets the elected species and claims 10, 11, 24 and 25.  See the data sheet for Silikopon EF which teach-es that this is an organopolysiloxane that has epoxy groups that is used to prepare coatings, particularly ones having antifouling, anti-icing and anti-corrosive features.  
	From this one having ordinary skill in the art would have been motivated to select a known and commercially available epoxy functional siloxane as the coating composi-tion to which the epoxysiloxanes in Busch et al. are added, thereby rendering obvious the combination of a siloxane meeting formula (I) and Silikopon EF.  
	The addition of a catalyst would have been obvious, in an effort to promote and/or expedite the reaction and/or curing that occurs.  In this manner claim 1 is rendered obvious.
	For claims 2 and 4 see again the siloxane on the top of page 5 as well as the specific groups shown in paragraphs 57 to 63.
	For claims 3 and 5, note that the preferred value of “b” (the T units) in Busch et al. is from 0 to 5.  Such a limited range renders obvious a value of 1 as well as greater than 1, thus rendering obvious these claims.
	For claim 6, given the much larger values for a then b in Busch et al. the skilled artisan would have found obvious a siloxane having large numbers of D units in succession, and thus would have found a value of at least 5 to have been obvious.
	For claim 7 note that supra regarding viscosity and the obviousness of selecting a viscosity within the claimed range.
	For claim 12 see the range in paragraph 77.
	For claims 13 and 22 note that these have release properties (i.e. anti-adhesive).  See paragraph 18.
	For claims 24 and 25, note that Silikopon EF meets these requirements.

The Examiner acknowledges that this amendment overcome all of the prior art cited in the previous office action with the exception of Busch et al. and, since this amendment introduces limitations that were note previously considered, the rejection above is new.
	With that in mind, applicants’ response has been considered but is not deemed persuasive.  On page 11/12 of the response dated 6/23/22, applicants indicate that they have combined the limitations of claim 7 and 11 and, apparently, they believe that this is sufficient to overcome the rejections.  The Examiner disagrees. The limitations of claims 7 and 11 were addressed in previous office actions and, while they were addressed separately rather than together (as now found in claim 1), the rejection rationale still applies.  This is noted in the rejection supra. As such the Examiner believes that the claims, as amended, are still obvious.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
8/27/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765